 


109 HR 2669 IH: Pet Animal Welfare Statute of 2005
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2669 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Gerlach (for himself and Mr. Farr) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Animal Welfare Act to strengthen the ability of the Secretary of Agriculture to regulate the pet industry. 
 
 
1.Short titleThis Act may be cited as the Pet Animal Welfare Statute of 2005. 
2.DefinitionsSection 2 of the Animal Welfare Act (7 U.S.C. 2132) is amended— 
(1)by redesignating subsections (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l), (m), (n), and (o) as subsections (k), (o), (c), (p), (m), (e), (a), (f), (j), (b), (g), (h), (l), (d), and (i), respectively and moving the subsections so as to appear in alphabetical order; 
(2)in subsection (e) (as redesignated by paragraph (1))— 
(A)by striking or (2) any and all that follows through include— and inserting (2) any dog for hunting, security, or breeding purposes, or (3) any dog imported from outside the United States, unless the dog is imported by the person for the use and enjoyment of the person, except that this term does not include—; 
(B)in clause (i), by inserting , or which sells any dogs imported from outside the United States before the semicolon; and 
(C)by striking clause (ii) and inserting the following: 
 
(ii)any person who, during any calendar year— 
(I) 
(aa)sells not more than 25 dogs or cats at wholesale or to the public; or 
(bb)does not whelp more than 6 litters of dogs or cats and sells only dogs or cats bred or raised on the premises of the person directly at retail to persons who purchase such animals for their own use and enjoyment and not for resale; and 
(II)derives not more than $500 gross income from the sale of other animals;; and 
(3)by inserting after subsection (m) (as redesignated by subsection (a)) the following: 
 
(n)Retail pet store 
(1)In generalThe term retail pet store means a public retail establishment that sells animals commonly kept as pets in households in the United States, including— 
(A)dogs; 
(B)cats; 
(C)guinea pigs; 
(D)rabbits; and 
(E)hamsters. 
(2)ExclusionThe term retail pet store does not include— 
(A)a person breeding animals to sell to the public as pets; 
(B)a person selling hunting, security, or breeding dogs; or 
(C)a person selling wild animals.. 
3.Access to source records for dogs and catsSection 10 of the Animal Welfare Act (7 U.S.C. 2140) is amended— 
(1)in the first sentence, by inserting (a) In general.— before Dealers; and 
(2)by adding at the end the following: 
 
(b)Access to source records for dogs and catsNotwithstanding any other provision of this Act, all dealers and retail pet stores shall prepare, retain, and make available at all reasonable times for inspection and copying by the Secretary, for such reasonable period of time as the Secretary may prescribe, a record of— 
(1)the name and address of the person from whom each dog or cat was purchased or otherwise acquired; and 
(2)whether the person from whom each dog or cat was acquired is required to be licensed or registered under this Act.. 
4.Extension of temporary suspension periodSection 19(a) of the Animal Welfare Act (7 U.S.C. 2149) is amended— 
(1)by inserting (1) after (a); and 
(2)by adding at the end the following: 
 
(2)Extension of temporary suspension periodIf the Secretary has reason to believe that a violation that results in a temporary suspension pursuant to paragraph (1) is continuing or will continue after the expiration of the 21-day temporary suspension period described in that paragraph, and the violation will place the health of any animal in serious danger in violation of this Act, the Secretary may extend the temporary suspension period for such additional period as is necessary to ensure that the health of an animal is not in serious danger, as determined by the Secretary, but not to exceed 60 days.. 
5.Authority to apply for injunctionsSection 29 of the Animal Welfare Act (7 U.S.C. 2159) is amended— 
(1)in subsection (a), by inserting or that any person is acting as a dealer or exhibitor without a valid license that has not been suspended or revoked, as required by this Act, after promulgated thereunder,; 
(2)in subsection (b), by striking the last sentence; and 
(3)by adding at the end the following: 
 
(c)Injunctions; representation 
(1)InjunctionsThe Secretary may apply directly to the appropriate United States district court for a temporary restraining order or injunction described in subsection (a). 
(2)RepresentationAttorneys of the Department of Agriculture may represent the Secretary in United States district court in any civil action brought under this section.. 
6.Conforming amendmentSection 3 of the Animal Welfare Act (7 U.S.C. 2133) is amended by striking : Provided however, and all that follows. 
7.Effect on State lawNothing in this Act or the amendments made by this Act preempts any State law (including a regulation) that provides stricter requirements than the requirements provided in the amendments made by this Act. 
 
